OPINION.
BOND, J.
(after stating the facts as above.)
*195Hypothetical Question. *194I. In the view we have taken of this case, it is only necessary to refer to the exceptions preserved *195as to the hypothetical question put to Dr. McElwee. This question, after embodying a suppositional statement of the testimony adduced on behalf of plaintiff in reference to the occurrence of the injury, was permitted to he asked by the court so as to conclude with the following inquiry, to-wit: “Q.. I ask you the question, do you ascribe that present condition to the injury I described to you in the hypothetical question.” The answer of the witness was as follows: “A. That is what I understand by the hypothetical question — that is* the long question you asked me! Q. Yes. A. Yes.” Objections were made and exceptions taken to the question and answer. It will be borne in mind that the defendant denied that plaintiff had been injured or thrown from one of its cars, and sought to sustain that denial by its conductor and motorman, who testified that no such'accident had happened. The issue thus raised by defendant was one which it was entitled to have determined by the jury and not by the expert called on behalf of plaintiff. The authorities on that subject are uniform in this State, and the rule is nowhere stated with more clearness than by Valliant, J., in discussing the propriety of a similar question in the case of Glasgow v. Railroad, 191 Mo. l. c. 365, to-wit: “In the case at bar the question was not, was the fall from the street car described sufficient to have produced the displacement of the ut’erus? but it was, did the fall produce it! An affirmative answer to the question in the one form, though credited as true, would have still left the jury to find from all the evidence in the case whether or not the affliction under which the witness found the plaintiff suffering was caused by a fall from a street car; an affirmative answer to the question in the other form, if credited, would have closed the inquiry.” So in the case at bar, the issue as to whether or not the injury to the plaintiff was caused by a fall from the street car was one which the *196jury were called to try. It would have been entirely proper for the question under review to have been put in a form which would have permitted an answer by the physician, that the injuries might or could have been produced by such a fall as that described in the hypothetical question. But it should have not been framed (as it was) so as to elicit an answer that the supposed fall did cause the injury, because that was a “fact to be proved,” and which it was the duty of the jury to determine in view of all the evidence bearing on that issue. The answer of the physician undertook to relieve them of that task. The objection to the form of the hypothetical question should have been sustained. The answer of the witness was incompetent and necessarily prejudicial. It left nothing for the jury to find if they believed the statement of the witness as to the cause of the injuries sustained by plaintiff. [Atkinson v. School of Osteopathy, 240 Mo. l. c. 355; Smart v. Kansas City, 208 Mo. l. c. 202; Taylor v. Railroad, 185 Mo. l. c. 256, and cases cited.]
Since this misreception of evidence necessitates the reversal of this cause, it is unnecessary to discuss other errors assigned.
The judgment herein is reversed and the cause remanded.
Woodson, P. Jand Lamm and Graves, JJ., concur.